United States Court of Appeals
                     For the First Circuit


No. 06-1907

                         LENDA DE JESÚS,

                      Plaintiff, Appellant,

                               v.

        LTT CARD SERVICES, INC.; JORGE PAGÁN; JANE DOE;
                CONJUGAL PARTNERSHIP PAGÁN-DOE;
                       JOHN ROE; JOE ROE,

                     Defendants, Appellees.



                          ERRATA SHEET

     The opinion of this Court issued on January 19, 2007 is
amended as follows:


     Page 3, last line of the main text:   replace "42 U.S.C."
with "Id."

     Page 7, fifth line of the paragraph beginning "Perhaps
because of": replace "director-shareholders" with "shareholder-
directors"